Citation Nr: 1759679	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-09 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in St. Petersburg, Florida.  

This matter was previously before the Board in March 2012, October 2013, and April 2016.  In April 2016, the Board remanded the matter to the RO for further development.  The Board will now address on the merits the issues of service connection for bilateral hearing loss and tinnitus because the evidence is sufficient to decide those issues, and to do so favorable for the Veteran.  For the reasons discussed below, the Board must once again remand the issue of service connection for Meniere's disease for further development.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of issue of service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA compensation purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.

4.	The Veteran currently has tinnitus.

5.	The Veteran experienced "continuous" symptoms of tinnitus since service separation.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for bilateral hearing loss and tinnitus and remands the issue of service connection for Meniere's disease, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) which are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that the currently diagnosed bilateral hearing loss and tinnitus are due to in-service noise exposure while performing the duties of a jet engine mechanic and working on the flight line without the benefit of hearing protection.  See April 2008 VA Form 9.  In a March 2013 correspondence, the Veteran recalled the onset of tinnitus was during active service, which is consistent with the May 2007 claim for service connection asserting the onset of bilateral hearing loss and tinnitus in January 1965, less than a month following service separation in December 1964.

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A December 2012 VA audiometric examination report reflects pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
25
25
LEFT
65
60
40
25
30

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 82 percent in the right ear and 92 percent in the left ear.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  Additionally, the Board finds that the Veteran currently has tinnitus.  The December 2012 VA audiometric examination report shows diagnoses of bilateral sensorineural hearing loss and tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation"). 

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, as noted in the September 2007 rating decision, reflects the Veteran served as a jet engine mechanic.  As discussed above, the Veteran asserts exposure to in-service acoustic trauma from working near jet engines and on the flight line.  Further, in the September 2007 rating decision, the RO acknowledged and recognized the in-service noise exposure while performing duties as a jet engine mechanic.  Excessive noise exposure is also consistent with the circumstances, conditions, and hazards of service as a weapons mechanic.  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

The Board next finds that the lay and medical evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in December 1964.  The Veteran had normal hearing at service entrance.  A March 1962 service treatment record shows the Veteran participated in a hearing conservation program, was exposed to excessive noise working in the engine shop, and reported never wearing ear protection other than dry cotton during exposure to loud noise.  

The March 1962 service treatment record reflects the Veteran received an audiometric examination in February 1962, at which time auditory thresholds were recorded; however, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In light of the above, and where necessary to facilitate data comparison in this decision, audiometric data originally recorded using ASA standards have been converted to ISO-ANSI standards.

During the February 1962 audiometric examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
5
LEFT
15
5
10
15
10

Service treatment records from September 1962 reflect the Veteran was seen for right ear serous otitis media and left ear otitis externa, and two audiometric examinations conducted at the time revealed mild conductive hearing loss.

An audiometric examination done during a September 1964 service separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-5
LEFT
5
0
5
10
5

In comparing the February 1962 audiometric examination and the service separation examination, the pure tone thresholds recorded at service separation indicate that the Veteran's hearing actually improved in service, which is not plausible.  It appears that either or both the February 1962 and/or service separation audiograms were conducted incorrectly; for this reason, the February 1962 and service separation audiogram results are not valid, may not be relied upon as the factual basis for an opinion, and are to be treated as if there are no February 1962 and service separation examination results are of record.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

The Veteran was provided with VA audiometric examinations in September 2007 and December 2012, the reports for which are associated with the record and reflect negative nexus opinions for bilateral hearing loss and tinnitus.  The Board's previous March 2012 decision found the negative opinion provided in the September 2007 VA examination report to be inadequate, and the Board's prior April 2016 decision found the negative opinion provided in the December 2012 VA examination report to also be inadequate; the Board's April 2016 decision also remanded the appeal to the RO for further development.  

The Board's April 2016 remand directives instructed the RO to schedule a new VA examination with an otolaryngologist, who was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are the result of military service.  In providing the requested opinion, the VA examiner was specifically asked to address the Veteran's contention that he began experiencing tinnitus in service and began experiencing hearing loss symptoms shortly after service separation.  Upon remand, the Veteran was provided with a VA audiometric examination in June 2017; however, the June 2017 examination was not conducted by an otolaryngologist, contrary to the Board's April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).    

Further, the June 2017 VA examination report contains the VA examiner's opinion that the Veteran's hearing loss is less likely than not the result of active service because the February 1962 and service separation audiometric examinations do not reflect a significant threshold shift in measured hearing acuity and because the service separation examination showed the Veteran's hearing was within normal limits; however, the VA examiner did not address that the two audiometric examinations actually showed an improvement in hearing acuity during service.  The June 2017 VA examiner cited a 2005 Institute of Medicine article that  stated it was "unlikely" that noise-induced hearing loss would develop long after noise exposure, even though the article acknowledged that definitive studies support that conclusion had not yet been performed.  Contrary to the Board's April 2016 remand directives, the VA examiner did not appear to consider or discuss the Veteran's history of hearing loss symptoms, when hearing loss symptoms first manifested, the lack of post-service noise exposure, or what is the likely etiology of the current bilateral hearing loss.  

The June 2017 VA examiner also opined that it is less likely than not that the Veteran's current tinnitus is the result of military service because "in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist."  Similarly, the June 2017 VA examiner did not appear to consider or address the Veteran's lay statements that tinnitus began during active service, the Veteran's history of tinnitus symptoms, or what is the likely etiology of the current bilateral tinnitus.  Moreover, the June 2017 VA examiner's rationale was based on the premise that there is no evidence of in-service noise injury, even though acoustic trauma during service is shown in service treatment records and had already been recognized by VA in the September 2007 rating decision. 

The Board finds the June 2017 VA examiner's opinion as to the etiology of the current bilateral hearing loss to be legally and factually inadequate on its reliance of the absence of significant threshold shifts between the February 1962 and September 1964 service separation audiometric examinations, in addition to the normal service separation audio examination, as the bases for the medical opinion rendered.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, in rendering the opinion, the June 2017 VA examiner did not consider the history of the Veteran's hearing loss symptoms that began shortly after service separation, nor did the VA examiner consider the Veteran's post-service history of noise exposure.  Accordingly, the Board finds the June 2017 VA examiner's opinion as to the Veteran's bilateral hearing loss is of no probative value because it is based upon an incomplete medical history.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  

Similarly, the Board finds the June 2017 VA examiner's opinion as to the etiology of the current tinnitus to be legally inadequate based on its reliance of the inaccurate factual premise that there is no "objectively verifiable noise injury" when, in fact, the Veteran had sustained acoustic trauma during service from performing his duties as a jet engine mechanic.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The evidence of record is sufficient to show "continuous" bilateral hearing loss and tinnitus symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous lay statements and service treatment records establishing in-service acoustic trauma without the use of hearing protection are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss and tinnitus since service separation that was later diagnosed as bilateral sensorineural hearing loss and tinnitus.  While the September 2007, December 2012, and June 2017 VA examiners opined that hearing loss and tinnitus are not related to service, the Board has previously found that the September 2007 and December 2012 VA opinions are inadequate, in addition to finding the June 2017 VA opinion to be inadequate for the reasons discussed above, and the Board finds that these purported opinions are of no probative value, and, in any event, are outweighed by the credible lay evidence of record establishing continuous symptoms since service separation.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss and tinnitus since service separation in December 1964, which meets the criteria for presumptive service connection for bilateral hearing loss and tinnitus under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Service Connection for Meniere's Disease

As discussed above, the Board's April 2016 decision remanded the matter to the RO for further development.  As discussed in the Board's April 2016 decision, it is unclear whether the Veteran is currently diagnosed with Meniere's disease, and, if so, whether there is an etiological relationship between any current Meniere's disease and active service.  The Veteran previously reported being diagnosed with Meniere's disease in 1966 or 1967 by a private physician, but that he is unable to find the private physician who rendered the diagnosis.  See September 2007 VA examination report.  Further, a more recent March 2007 private treatment record, although unclear, appears to indicate a history or a current diagnosis for Meniere's disease.  The Veteran was afforded a VA examination for the reported Meniere's disease in November 2012, the examination report for which shows the VA examiner stated uncertainty as to whether the Veteran had Meniere's disease, but provided a likely diagnosis of Meniere's disease based on available information.  

The Board's April 2016 remand directives instructed the RO to schedule a new VA examination to be conducted by an otolaryngologist with sufficient expertise to determine the nature and etiology of any Meniere's disease present at any time during the claim period.  Upon remand, the Veteran was provided with a new VA examination for ear conditions in October 2016, which was performed by a primary care physician, contrary to the Board's April 2016 remand directives.  See Stegall, 11 Vet. App. at 271.  The October 2016 VA examination report reflects a diagnosis of Meniere's disease and the VA examiner's opinion that it is less likely than not that the Meniere's disease is etiologically related to active service.  The October 2016 VA examiner provided a rationale for the opinion by citing to and adopting the rationale provided in the September 2007 and December 2012 VA examination reports, the opinions and rationale which the Board had previously found inadequate, as discussed above.

In July 2017, a second June 2017 VA examination report for ear conditions, containing the same June 2017 examination date as the first June 2017 VA examination report discussed above, was associated with the electronic record.  This second June 2017 VA examination report was authored by another VA examiner, a physician, who also purportedly conducted an in-person examination of the Veteran.  The second June 2017 VA examination report reflects the Veteran does not have a current diagnosis for Meniere's disease.  The second June 2017 VA examination report also contains a copy of the first June 2017 VA examiner's negative opinion for Meniere's disease, along with what appears to be a copy of VA treatment notes, also with the same June 2017 examination date, from an otolaryngologist who noted "doubt Meniere's disease."  The second June 2017 VA examiner then provided a summary of the otolaryngologist's finding that the Veteran does not have a current diagnosis for Meniere's disease; such finding is not shown in the copied portion of the otolaryngologist's VA treatment notes.

In any event, neither of the two June 2017 VA examinations was conducted by an otolaryngologist; thus, the Board finds that the April 2016 Board remand directives were not complied with.  Furthermore, it is unclear to the Board whether the June 2017 VA examiner and/or June 2017 otolaryngologist actually conducted an in-person examination of the Veteran, and it is still unclear whether the Veteran has a current diagnosis for Meniere's disease.  Accordingly, the Board finds that the June 2017 VA examination reports are inadequate and do not provide a sound basis for the Board to base a decision as to the issue of service connection for Meniere's disease; therefore, another remand for a new VA examination is being requested.  See Barr, 21 Vet. App. at 311 (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

The Board is cognizant that the Veteran's claims of service connection for bilateral hearing loss and tinnitus were intertwined with the issue of service connection for Meniere's disease as symptoms of hearing loss and tinnitus overlap with those commonly found in Meniere's disease; however, the Board's instant decision bifurcates these issues to permit the Board to grant service connection for bilateral hearing loss and tinnitus under a presumptive service connection theory based on continuous symptoms since service (38 C.F.R. § 3.303(b)), which the evidence of record shows the Veteran is entitled, without further delay of the grant of benefits for hearing loss and tinnitus while awaiting additional development relating to service connection for Meniere's disease.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In the event that service connection for Meniere's disease is granted, any initial rating assigned for Meniere's disease cannot be combined with the disability ratings assigned for the Veteran's now service-connected bilateral hearing loss and tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2017).  However, the assignment of a disability rating for any future grant of service connection for Meniere's disease will be a rating question for the RO to adjudicate, which will necessarily require the examination of the disability ratings assigned for the now service-connected bilateral hearing loss and tinnitus. 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from July 2017. 

Accordingly, the issue of service connection for Meniere's disease is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from July 2017.

2.	Schedule the Veteran for a VA examination to be conducted by an otolaryngologist, to determine the nature and etiology of any Meniere's disease present at any time pertinent to the claim period on appeal.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should advance the following opinions:

a)	Does the Veteran have a current diagnosis for Meniere's disease?  If the VA examiner determines that Meniere's disease has not been present at any time pertinent to claim period on appeal, the VA examiner should explain why the diagnosis is not warranted.

b)	If, and only if, the VA examiner assesses that the Veteran is currently diagnosed with Meniere's disease, is it at least as likely as not (i.e. probability of 50 percent or more) that the currently diagnosed Meniere's disease is caused by, or related to, military service? 

In providing the above opinion, the VA examiner should consider and discuss service treatment records documenting symptoms and/or treatment for ear infections in March, August, September, and October of 1962, and referenced on the September 1964 separation examination report.

The VA examiner should also consider and discuss the Veteran's statements that he began experiencing tinnitus in service, that his hearing problems began as early as January 1, 1965, and that he was diagnosed with Meniere's disease in 1966 or 1967 by a private physician.  For purposes of his or her opinions, the examiner should assume the Veteran is a credible historian.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


